       Case 3:20-cv-02069-H-BGS Document 6 Filed 11/17/20 PageID.35 Page 1 of 2



 1   THOMAS E. MONTGOMERY, County Counsel (State Bar No. 109654)
     County of San Diego
 2   By MELISSA M. HOLMES, Senior Deputy (State Bar No. 220961)
        JENNIFER M. MARTIN, Deputy (State Bar No. 322048)
 3   1600 Pacific Highway, Room 355
     San Diego, California 92101-2469
 4   Telephone: (619) 531-5836; Fax: (619) 531-6005
     E-mail: melissa.holmes@sdcounty.ca.gov
 5
     Attorneys for Defendant County of San Diego
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10
11   HENRY BILS, individually and as         )      NO. 20-CV-2069-H-BGS
                                             )
12   Successor in Interest to NICHOLAS BILS, )      DEFENDANT COUNTY OF SAN
     deceased,                               )      DIEGO’S NOTICE OF MOTION AND
13                                           )      MOTION TO STAY ALL
                                             )      PROCEEDINGS PENDING
14                Plaintiff,                 )      RESOLUTION OF CRIMINAL
                                             )      PROSECUTION
15          v.                               )
                                             )
16                                           )      Date: December 21, 2020
     COUNTY OF SAN DIEGO, a municipal )             Time: 10:30 a.m.
17   entity, Deputy AARON RUSSELL, an        )      Courtroom: 15A
                                             )      District Judge: Hon Marilyn L. Huff
18   individual, and DOES 1 through 10,      )
     inclusive,                              )
19
                                                )
20               Defendants.                    )
21
22         PLEASE TAKE NOTICE that on December 21, 2020 at 10:30 a.m., or as soon
23   thereafter as the matter may be heard, in Courtroom 15A of the Honorable Marilyn L.
24   Huff, United States District Judge, located at 333 W. Broadway, San Diego, California,
25   Defendant County of San Diego will move to stay these civil proceedings pending the
26   resolution of the related criminal case.
27   ///
28   ///
      Case 3:20-cv-02069-H-BGS Document 6 Filed 11/17/20 PageID.36 Page 2 of 2



 1          The motion will be based upon this notice, the accompanying memorandum of
 2   points and authorities, the request for judicial notice, and upon all papers and pleadings
 3   on file in this action.
 4   DATED: November 17, 2020               THOMAS E. MONTGOMERY, County Counsel
 5                                          By: s/JENNIFER M. MARTIN, Deputy
                                            Attorneys for Defendant County of San Diego
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-                      NO. 20-CV-2069-H-BGS
